DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 now require that the base be integrally formed on the outer surface of the first clamp portion, however this feature is not supported by the disclosure as originally filed. The specification makes no mention of the base being integrally formed with the first clamp portion and the drawing do not show sufficient detail to support such a limitation.
Claims 2-4 are rejected for incorporating the new matter by dependency.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masui et al. (US 6305241, hereinafter ‘Masui’).
Masui discloses a first clamp portion (26), connectable to a second clamp portion of a clam shell clamp that connects hand controls on a motorcycle handlebar with the first clamp portion on a rear facing portion of the motorcycle handlebar and the second clamp portion on a front facing portion of the motorcycle handlebar (functional/intended use limitation), the first clamp portion comprising: a first end (34) and a second end (38) opposite the first end, the first and second ends configured to mate with corresponding connection sites on the second clamp portion the first end corresponding to a top end of the first clamp portion (see Fig. 3); a base (66) integrally formed on an outer surface of the first clamp portion at the first end of the first clamp portion, the base having a top surface and configured with an internally threaded bore (82) exposed at the top surface (see Fig. 3); and a mounting arm (15) having a first end mateable with the top surface of the base, and a second end opposite the first end, the second end configured to mount an accessory (16), the mounting arm including a bore (78) through a portion of the arm and exposed at the first end, the bore of the mounting arm receiving a threaded connector (74) to connect the mounting arm to the internally threaded bore of the base.  
Masui further discloses the top surface is a planar surface formed at an angle relative to a level ground surface when the first clamp portion is connected to the second clamp portion (see Fig. 3); and said mounting arm is non- linear, the second end of the arm being offset from the first end of the arm (see Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (US 6305241, hereinafter ‘Masui’) as applied to claims 1-3 above, and further in view of Pennig (US 5827282).
Masui discloses all limitations of the claim(s) as detailed above except does not expressly disclose the ball mount as claimed.
However, Pennig teaches a similar clamping device being provided with a ball mount (9) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to mount the display taught by Masui with a ball mount as taught by Pennig, in order to increase the number of achievable mounting angles as taught by Pennig (Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
January 17, 2021